NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
 Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
 opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
 prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
 official text of the opinion.



In the Supreme Court of Georgia



                                                  Decided: June 1, 2022


                         S22A0103. WYNN v. THE STATE.


       COLVIN, Justice.

       Bobby Leon Wynn appeals following his conviction for malice

murder in connection with the death of Demontae Ware.1 Wynn

raises six enumerations of error, challenging allegedly improper

impeachment evidence, the exclusion of mental-health testimony,

the failure to charge the jury on a lesser-included offense, allegedly

improper legal testimony, an allegedly improper self-defense charge,


       1Ware died on September 7, 2014. On December 5, 2014, a Fulton
County grand jury indicted Wynn on charges of malice murder (Count 1),
felony murder predicated on aggravated assault (Count 2), and aggravated
assault (Count 3). At a trial held from March 29 to 31, 2016, the jury found
Wynn guilty of all three counts. The trial court sentenced Wynn to serve life
in prison without the possibility of parole for malice murder, and the remaining
counts were either merged for sentencing purposes or vacated by operation of
law. Wynn filed a timely motion for new trial on April 26, 2016, and amended
the motion on January 17, 2020. After conducting a hearing on April 22, 2021,
the trial court denied the motion on April 28, 2021. The case was docketed in
this Court for the term beginning in December 2021 and submitted for a
decision on the briefs.
and cumulative error. We affirm.

     The evidence presented at trial showed that Wynn, who was an

inmate at the Fulton County Jail, shared a cell with Ware on

September 7, 2014. In the early hours of that morning, Wynn used

cloth to strangle Ware to death.

     Following the strangling, a detention officer tasked with

delivering food to the inmates arrived at Wynn’s cell. The cell was

dark, and he instructed Wynn to turn the lights on. Wynn complied

and then calmly told him, “I had to do it.” The officer asked, “You

had to do what?” Wynn responded, “I had to kill him.” The officer

observed Ware on the ground but believed Wynn and Ware were

playing a joke on him. He completed his task of delivering food trays

before returning to the cell. At that point, the officer determined

that Ware was not responding and called for assistance.

     When medical personnel arrived, they found cloth pieces tied

around Ware’s neck and hands. The cloth was tied so tightly that it

could not be removed without the use of special medical tools. Ware

was taken to the hospital, where he was pronounced dead.

                                   2
     According to a medical examiner, strangulation could cause

unconsciousness in 12 to 15 seconds, but it would not cause death

absent several minutes of consistent pressure. An autopsy later

revealed that Ware’s strangulation had caused a hemorrhage in his

neck muscles and a fracture in the hyoid bone at the top of his neck.

     Testifying in his own defense, Wynn claimed that he woke up

to find Ware punching him in the back of the head and biting him.

Wynn claimed that he tried to fight Ware off but got pushed up

against the door, where he jammed his shoulder and scraped his

back. 2 At that point, he said, “I was like, well, I got to do something

[because] this guy’s going to kill me.”        According to Wynn, he

unraveled cloth strips that had been wrapped around his hands as

makeshift boxing gloves, wrapped the strips around Ware’s neck,

and pulled until Ware passed out. Once Ware was “knocked out,”

Wynn said, he tied the strips around Ware’s neck, and Ware fell to

the ground. Wynn said that he then used additional cloth to tie


     2 However, an investigator who met with Wynn following the killing
observed that he had only a minor abrasion on his shoulder and a bumped or
scraped knee.
                                    3
Ware’s hands behind his back so Ware could not remove the

restraint on his neck and harm Wynn again. Wynn claimed that he

had hit the panic button in his cell and screamed for help during the

altercation and again after tying Ware’s hands, but officers did not

come.

     An inmate who was in a nearby cell during Ware’s

strangulation testified that he heard Wynn yell “he’s attacking me”

and “help” a few times but that he did not believe Wynn’s calls for

help were serious because he did not think Ware would attack

Wynn. The inmate further said that, although the detention officers

would have known that Wynn had pushed the panic button, they

likely would not have heard him yelling, and they did not respond.

     1.   Wynn argues that the trial court plainly erred in

permitting the State to use allegations that Wynn had committed a

prior sexual assault against another inmate in 2011 to impeach

Wynn and in failing to instruct the jury to disregard the resulting




                                 4
testimony.3 We disagree.

     On cross-examination of Wynn, the State sought to impeach

him by asking about his prior convictions for being a felon in

possession of a firearm, criminal damages to property, entering an

automobile, and theft by taking. 4 Wynn admitted that he had pled

guilty to the charges. On redirect examination, defense counsel

asked Wynn, “Have you ever had any convictions where you hurt

anyone?”      Wynn responded, “No, I never actually hurt anyone

before.” The following exchange then occurred on re-cross:

     Q: You also just testified that you’d never hurt anyone
     before; is that right?

     A: No.

     Q: In 2011, you were actually investigated and the jail
     actually brought administrative charges against you for
     assaulting another cellmate of yours; is that right?

     A: No. I have not been – I have not assaulted anybody in
     2011.

     3  Although the State filed a pretrial motion under OCGA § 24-4-404 (b)
to admit evidence that Wynn had allegedly raped a fellow inmate in 2011 to
show motive and intent, the State later withdrew its motion, conceding that
there was no evidence of sexual assault in this case.
      4 Before trial, the State filed notices of intent to introduce the prior

convictions for impeachment purposes.
                                      5
     Q: So are you saying that in 2011 you didn’t sexually
     assault Roger Thomas in your cell on June 14th, 2011?

     A: No, sir. He just said that so he could get out of the cell.

     ...

     Q: So are you saying you didn’t rape your cellmate in
     2011?

     A: No, I didn’t rape anyone.

Defense counsel did not object to this line of questioning but instead

followed up by asking Wynn, “you’re saying that [the inmate] made

[the rape allegation] up?” Wynn responded, “Yeah.”

     During its closing argument, the State argued that Wynn had

not testified credibly. The State noted that Wynn had “a motive to

shade and color his testimony and exaggerate it” because “[h]e’s got

an interest in the outcome of the case.” The State further argued

that, based on his trial testimony, “we already know that [Wynn is]

prone to exaggerating and lying himself out of trouble.” To support

this contention, the State cited instances in which Wynn had lied or

otherwise denied responsibility for conduct on the stand, including


                                    6
when he claimed that he “didn’t rape [his] cellmate.”

     On appeal, Wynn argues that the trial court should have

excluded the impeachment evidence. He contends that the evidence

was clearly inadmissible because the allegations that he committed

sexual assault were irrelevant, see OCGA § 24-4-401, unfairly

prejudicial, see OCGA § 24-4-403, testimonial statements that

violated the Confrontation Clause of the Sixth Amendment to the

United States Constitution, and hearsay without an exception, see

OCGA § 24-8-801 (c). He further argues that the trial court should

have sua sponte given a curative instruction to address unfair

prejudice arising from the impeachment evidence.

     Because Wynn did not raise any objection regarding the

impeachment evidence at trial and did not request a curative

instruction, we review these issues only for plain error. See Grier v.

State, 313 Ga. 236, 240 (3) (869 SE2d 423) (2022) (unpreserved

Confrontation Clause and hearsay objections reviewed for plain

error); Dunn v. State, 312 Ga. 471, 477 (2) (b) (863 SE2d 159) (2021)

(unpreserved relevance objection reviewed for plain error); Castillo-

                                  7
Velasquez v. State, 305 Ga. 644, 652 (4) (827 SE2d 257) (2019)

(unpreserved Rule 403 objection reviewed for plain error); Davis v.

State, 302 Ga. 576, 582 (3) (805 SE2d 859) (2017) (failure to sua

sponte give curative instruction regarding impeachment evidence

reviewed for plain error). To establish plain error, a defendant must

show that (1) an error occurred, which was not affirmatively waived,

(2) the error was clear and obvious, (3) the error “affected his

substantial rights,” and (4) the error “seriously affected the fairness,

integrity, or public reputation of judicial proceedings.” Grier, 313

Ga. at 240 (3) (citation and punctuation omitted).

     Here, Wynn’s claim fails on the first prong of plain-error review

because he has not identified any error.         “When the criminal

defendant takes the stand, any discrepancies in his testimony may

be fully explored on cross-examination regardless of their relevance

or the fact that it may reflect poorly on the defendant’s character.”

Taylor v. State, 302 Ga. 176, 180 (3) (805 SE2d 851) (2017) (citation

and punctuation omitted). By testifying that he had “never actually

hurt anyone before,” Wynn invited the State to cross-examine him

                                   8
on the matter in an attempt to contradict and discredit his

testimony. See OCGA § 24-6-621 (“A witness may be impeached by

disproving the facts testified to by the witness.”). The State did just

that, asking targeted questions intended to elicit testimony that

Wynn had in fact hurt someone before. See Taylor, 302 Ga. at 180

(3) (“The prosecutor’s cross-examining appellant about the nature of

the altercation with his girlfriend was admissible for the purpose of

impeachment inasmuch as appellant testified dishonestly about the

reasons why he had been ejected from his girlfriend’s car.”); see also

Anderson v. State, 307 Ga. 79, 82 (2) (b) (834 SE2d 830) (2019)

(holding that the State was permitted to admit an interview

recording “to impeach [the witness] by contradiction”).

     Nor did the court err in failing to exclude the impeachment

evidence under OCGA § 24-4-403 (“Rule 403”), which provides:

     Relevant evidence may be excluded if its probative value
     is substantially outweighed by the danger of unfair
     prejudice, confusion of the issues, or misleading the jury
     or by considerations of undue delay, waste of time, or
     needless presentation of cumulative evidence.

“[T]he exclusion of relevant evidence under Rule 403 is an

                                  9
extraordinary remedy that should be used only sparingly.”

Venturino v. State, 306 Ga. 391, 395 (2) (b) (830 SE2d 110) (2019)

(citation and punctuation omitted). Here, although Wynn argues

that the State’s questions “suggested that it was Wynn’s nature to

commit serious violent felonies against his cellmates,” the State

never argued to the jury that the evidence demonstrated Wynn’s

propensity for violence but rather that his testimony about the

alleged sexual assault reflected badly on his credibility. Moreover,

Wynn’s testimony that he had “never actually hurt anyone before”

suggested that he lacked a propensity for violence, opening the door

to the State’s limited impeachment.      See OCGA § 24-4-405 (b).

Given the limited and probative nature of the State’s inquiry, the

impeachment evidence was not substantially more prejudicial than

probative. See Dunbar v. State, 309 Ga. 252, 255-256 (2) (845 SE2d

607) (2020) (holding that Rule 403 did not require the trial court to

exclude evidence of an AK-47 rifle found during a search of the

defendant’s home, which was admitted as impeachment evidence

“only after [the defendant] herself opened the door for its admission”

                                 10
by testifying that she “never wanted to see a gun in her life”

(punctuation omitted)).

     Moreover, the record belies Wynn’s contention that the State’s

questions introduced out-of-court statements that might run afoul

of the Confrontation Clause and hearsay rules. See OCGA § 24-8-

801 (c) (“‘Hearsay’ means [an out-of-court] statement . . . offered in

evidence to prove the truth of the matter asserted.” (emphasis

supplied)); Wilson v. State, ___ Ga. ___, ___ (2) (a) (869 SE2d 384)

(2022) (“[T]he Confrontation Clause . . . applies only to testimonial

statements[.]” (emphasis supplied)).    Rather than asking Wynn

about what the inmate had said about the alleged sexual assault,

the State asked whether Wynn had in fact sexually assaulted the

inmate and been charged with doing so.

     We discern no error in the trial court’s permitting the

testimony, and a curative instruction was unnecessary.

     2.   Wynn argues that the trial court erred in excluding as

irrelevant testimony from Racquel McGee, a mental-health-services

provider at the Fulton County Jail. Although we conclude that the

                                 11
testimony was relevant, we also conclude that the trial court’s error

in excluding the testimony was harmless.

     At trial, the court conducted a hearing outside the presence of

the jury to determine whether the State could use statements Wynn

had made to several investigators for impeachment purposes. The

court heard testimony from the investigators, as well as from

McGee. Lieutenant Audrey Payton, a jail unit manager tasked with

handling an administrative investigation into Ware’s death, spoke

with Wynn shortly after the incident. According to the lieutenant,

Wynn told her, among other things, that Ware had urinated on him

in the middle of the night and that Ware had ignored Wynn’s

requests not to use the water fountain, even though Ware “had a

nasty sore on his mouth.” The lieutenant testified that, when he

made his statement, Wynn was articulate and calm and appeared to

understand what was going on.

     Sergeant Sandra Reese testified that she had interviewed

Wynn about two weeks after the incident in connection with an

administrative disciplinary hearing. Wynn told Sergeant Reese that

                                 12
he was set up by staff and had not killed Ware.        According to

Sergeant Reese, Wynn said that Ware was alive when an officer

escorted him out of the cell, and that, when the officer returned him

to the cell, Ware was on the floor with his neck and hands tied.

Wynn further told Sergeant Reese that the officer locked Wynn in

the cell with Ware, and Wynn put a sheet over Ware’s body.

Sergeant Reese said that Wynn “was very eager to talk about the

situation,” was talking in an appropriate manner the way a normal

person would, and appeared to understand what was going on.

     The court also heard testimony from McGee, who said that she

had observed Wynn in the psychiatric observation unit on several

occasions both before and after Ware’s death. According to McGee,

Wynn was placed in the unit immediately after Ware’s death, and

McGee observed that he was acting as he typically did, being loud,

yelling at people, and punching in the air. McGee testified that she

had only briefly conversed with Wynn because it was difficult for

most people to talk with him, and he appeared not to like her.

McGee further said that, when medicated, Wynn was like a normal

                                 13
person and would speak, but that he was on and off his medication

around the time of the incident. McGee admitted that she was not

present when investigators spoke with Wynn and that she had no

opinion as to whether the conversations Wynn had with

investigators were similar to her own conversations with him or

whether he acted appropriately during those interviews.

     Based on the above testimony, the court found by a

preponderance of the evidence that Wynn’s statements to

investigators were voluntary. The court further ruled that McGee’s

testimony was irrelevant.   Accordingly, the court permitted the

State to use Wynn’s prior statements to investigators for

impeachment purposes and excluded McGee’s testimony.

     On cross-examination, the State questioned Wynn about

several of his prior statements. Among other things, Wynn denied

telling Lieutenant Payton that Ware had urinated on him and

admitted that he lied to Sergeant Reese about Ware being alive

when he left the cell “because [he] wanted to get [the officers] in

trouble” and frame them for murder. Wynn claimed that he “wasn’t

                                14
really in a good state of mind” when he made up the story he told to

Sergeant Reese. On redirect, Wynn elaborated on his state of mind,

saying that he suffered from bipolar disorder and that he was “pretty

much out of control” when he gave his statement to Sergeant Reese

because he was not properly medicated at the time.

     After the defense rested, the State called Sergeant Reese in

rebuttal. In her testimony, Sergeant Reese reiterated what she had

previously told the court about the statements Wynn had made

during his administrative disciplinary hearing. Wynn then testified

in surrebuttal that, when he spoke to Sergeant Reese, he “was very

bipolar” and “wasn’t on [his] medicine, so [he] was just saying

anything.”

     On appeal, Wynn argues that the trial court erred in excluding

McGee’s testimony as irrelevant.        He contends that McGee’s

testimony tended to show that his prior statements to investigators

were involuntary because he was incompetent at the time and that

deciding whether his statements were voluntary was ultimately a

question for the jury to decide. See State v. Tye, 276 Ga. 559, 561 (2)

                                  15
(580 SE2d 528) (2003) (noting that, in determining the voluntariness

of a statement, “mental condition is surely relevant to an

individual’s    susceptibility    to    police   coercion”    (citation   and

punctuation omitted)); Volkova v. State, 311 Ga. 187, 190-191 (2)

(855 SE2d 616) (2021) (“[D]etermining the voluntariness and,

consequently, the admissibility of a defendant’s statement in a

criminal case is a two-step process. Initially, the trial court

addresses the issue outside the presence of the jury and, if the

statement is determined to be voluntary, it is admitted for the jury

to make the ultimate determination as to its voluntariness and,

thus, its probity as inculpatory evidence.” (citation and punctuation

omitted)); Robles v. State, 277 Ga. 415, 420 (7) (589 SE2d 566) (2003)

(noting that a “court [must] make a determination as to the

voluntariness of [a defendant’s custodial] statement” before

admitting the statement for impeachment purposes). 5

      Although McGee’s testimony was relevant to whether Wynn’s



      The trial court charged the jury that it needed to find that Wynn’s prior
      5

statements were voluntary before it could rely upon them.
                                       16
statements to investigators were voluntary, “we conclude that its

exclusion was harmless.” Walker v. State, 296 Ga. 161, 168 (2) (766

SE2d 28) (2014).     “The test for determining nonconstitutional

harmless error is whether it is highly probable that the error did not

contribute to the verdict.” Smith v. State, 299 Ga. 424, 432 (2) (d)

(788 SE2d 433) (2016) (citation and punctuation omitted).

     Here, Wynn introduced through his own testimony evidence

that he suffered from bipolar disorder and that he was “pretty much

out of control” and “just saying anything” to investigators because

he was not properly medicated at the time.          In light of this

testimony, McGee’s proposed testimony was of little probative value.

At most, McGee could have bolstered Wynn’s claim that he did not

act normally when not properly medicated and that he might not

have been properly medicated when investigators interviewed him.

Because McGee was not present for the interviews and did not know

whether he was medicated at the time, however, she could not opine

on Wynn’s mental condition when he spoke to investigators. Thus,

on the point that was key to Wynn’s argument that his statements

                                 17
were involuntary, McGee had no firsthand knowledge. Moreover,

the combination of McGee’s testimony that Wynn appeared normal

when properly medicated and Sergeant Reese’s testimony that

Wynn appeared normal when giving his statement undermined

Wynn’s claim that he was off his medication at the time.

     Further, “any error is harmless in this case given the

substantial evidence of appellant’s guilt.” Parks v. State, 300 Ga.

303, 308 (2) (794 SE2d 623) (2016). The evidence showed that Wynn

not only strangled Ware with cloth but tied the cloth so tightly that

it caused a hemorrhage and broke a bone in Ware’s neck. The

evidence further showed that, although Wynn could have rendered

Ware unconscious by strangulation in 12 to 15 seconds, causing

Ware to die from strangulation required Wynn to apply consistent

pressure on Ware’s neck for several minutes.       Moreover, Wynn

admitted at trial that, after Ware passed out, Wynn tied Ware’s

hands behind his back such that it would have been impossible for

him to relieve the tension on the cloth tied around his neck even if

he regained consciousness. Given the strong evidence of Wynn’s

                                 18
guilt, we conclude that “it is highly probable” that any error in

excluding McGee’s proposed testimony from the jury’s consideration

“did not contribute to the verdict.” Smith, 299 Ga. at 432-433 (2) (d).

     3.    Wynn argues that the trial court erred in failing to

instruct the jury on involuntary manslaughter as a lesser-included

offense of malice murder. Specifically, Wynn argues that the court

should have charged the jury on subsection (a) of OCGA § 16-5-3,

which provides:

      A person commits the offense of involuntary
     manslaughter in the commission of an unlawful act when
     he causes the death of another human being without any
     intention to do so by the commission of an unlawful act
     other than a felony. . . .

OCGA § 16-5-3 (a). Wynn did not object to the court’s failure to give

an involuntary manslaughter instruction after the court charged the

jury. “[C]onsequently, review of the issue by this Court is precluded

by OCGA § 17-8-58 unless plain error is shown.” Barron v. State,

297 Ga. 706, 707-708 (2) (777 SE2d 435) (2015) (footnote omitted)

(reviewing the trial court’s failure to give a requested jury charge for

plain error because the defendant did not renew his objection after

                                  19
the court charged the jury); see also OCGA § 17-8-58 (b) (noting that

this Court reviews for plain error unpreserved objections to a jury

charge).

     Wynn has not carried his burden to show plain error because

he has not established that the asserted error “was obvious beyond

reasonable dispute.” Horton v. State, 310 Ga. 310, 319 (3) (849 SE2d

382) (2020) (citation and punctuation omitted). Wynn contends that

the court should have given an involuntary manslaughter charge

because his testimony at trial provided more than slight evidence

supporting the charge. See Soto v. State, 303 Ga. 517, 520 (2) (813

SE2d 343) (2018) (“A written request to charge a lesser included

offense must always be given if there is any evidence that the

defendant is guilty of the lesser included offense.” (citation and

punctuation omitted)). Specifically, Wynn points to his testimony

that, “when [he] tied that [cloth string] around [Ware’s] neck, [he]

didn’t mean to kill [Ware,]” which he contends could have supported

a finding that he “cause[d] the death of [Ware] without any intention

to do so.” OCGA § 16-5-3 (a).

                                 20
     This argument, however, takes Wynn’s testimony out of

context. First, it ignores what he said immediately following these

statements—“I [was] just trying to defend myself”—which indicated

that he intended to kill Ware in self-defense. Second, the argument

ignores Wynn’s conflicting admission that he “intentionally tied the

string” around Ware’s neck after Wynn had passed out from the

strangulation and “wasn’t moving” anymore and that “the point” of

tying Ware’s hands behind his back was to prevent Ware from

removing the cloth around his neck so Ware could not strike Wynn

again. 6

     While Wynn’s testimony provided slight evidence supporting a

self-defense charge, there was no evidence supporting a charge that

Wynn unintentionally killed Ware, given Wynn’s admission that he

intentionally strangled Ware and intentionally took additional steps

to prevent Ware from untying the cloth that had rendered Ware


     6 The fact that Wynn tied the cloth around Ware’s neck after Ware had
passed out was not slight evidence that Wynn believed Ware was already dead
and thus that Wynn did not intend to kill him because Wynn testified that he
believed Ware was only “knocked out” and not dead when he tied the cloth
around Ware’s neck and hands.
                                    21
unconscious. See Williams v. State, 301 Ga. 712, 718 (5) (804 SE2d

31) (2017) (holding that “a charge under OCGA § 16-5-3 (a) was not

warranted” because the defendant “admitted that he intentionally

shot the victim”). Much like “[t]he intentional use of a gun[,] the

deadly force of which is known to all,” the force involved in

strangling a person to the point of unconsciousness, tying cloth

tightly around that person’s neck, and then tying the person’s hands

in a way designed to prevent that person from relieving tension from

the neck restraint “is simply inconsistent with the lack of intent to

kill which is a prerequisite in involuntary manslaughter.” Harris v.

State, 272 Ga. 455, 456 (3) (532 SE2d 76 (2000) (citation and

punctuation omitted).     Further, because the evidence at best

supported a finding that Wynn intentionally strangled Ware in self-

defense, “the crimes were either committed as charged or not

committed at all, and there was no evidence that [Wynn] was

committing a non-felonious unlawful act,” as required by OCGA

§ 16-5-3 (a). Stepp-McCommons v. State, 309 Ga. 400, 404 (2) (b)

(845 SE2d 643) (2020). Accordingly, Wynn has not shown that the

                                 22
trial court plainly erred in failing to instruct the jury on involuntary

manslaughter.

     4.     Wynn argues that the trial court erred in failing to

instruct the jury to disregard allegedly improper legal testimony

offered by Detective Scott Demeester, who investigated the

homicide, both when Detective Demeester offered the testimony and

when the State referenced the testimony in closing argument. We

disagree.

     At trial, the State sought to rebut Wynn’s justification defense

by showing that he was not the victim of a forcible felony. To that

end, the State asked Detective Demeester to explain the offenses of

aggravated battery, misdemeanor battery, and simple battery.

After Detective Demeester testified that “aggravated battery can be

losing a member, losing a finger, losing an eye, losing a tooth, you

know, being shot, losing your liver,” Wynn objected that Detective

Demeester was giving improper legal testimony.              The court

overruled the objection but told the jury, “I will instruct you as to

what the law is at the conclusion of this case.” Detective Demeester

                                  23
then testified that misdemeanor battery “mean[s] a visible injury

like a bloody lip, a black eye, bruising,” and that “simple battery

would be . . . like the threat of an assault.” Detective Demeester also

testified that, when meeting with Wynn following the incident, he

did not observe any “visible injuries, abrasions, lacerations, or

bruising” on Wynn other than a minor abrasion on Wynn’s shoulder

and a bumped or scraped knee.

     Outside the presence of the jury, Wynn objected again that

Detective Demeester was giving improper legal testimony about

statutory requirements and asked “that the court instruct the

prosecutor to ask the witness factual questions only and not legal

questions, questions where he’s defining what this statute is or what

this offense is.” The trial court sustained the objection, noting that

it would not permit Detective Demeester to testify about what legal

conclusions the evidence would support. Wynn did not ask the court

to strike Detective Demeester’s testimony about the law or request

a curative instruction, and the court did not tell the jury that the

objection was sustained.

                                  24
     During closing arguments, the State reminded the jury that

Detective Demeester “did not see any marks” on Wynn. When the

State argued that “there’s no evidence that [Wynn] was the victim

of a forcible felony,” and, “[a]t most, it was a misdemeanor offense,”

the court sustained Wynn’s objection but did not take further action.

The State then argued that Detective Demeester’s testimony showed

that “at most [Ware committed] a minor offense” because “[Wynn]

didn’t have any injuries that would have risen to the level of felony

assault.”

     Because Wynn never requested a curative instruction for the

jury to disregard Detective Demeester’s testimony about the law, we

review his argument for plain error. See Franklin v. State, 306 Ga.

872, 876 (2) (834 SE2d 53) (2019). Wynn has not carried his burden

to show plain error.

     Considering the issue in the context of the trial as a whole, we

discern no need for a curative instruction specifically directing the

jury to disregard Detective Demeester’s legal testimony. Although

Wynn is correct that Detective Demeester’s testimony included

                                 25
“incorrect statement[s] of law,” the court specifically instructed the

jury during Detective Demeester’s testimony that the court, not

Detective Demeester, was responsible for instructing the jury on the

law. Moreover, when charging the jury that deadly force could be

used in self-defense to prevent the commission of a forcible felony,

the court correctly defined “forcible felony” as “any felony which

involves the use o[r] threat of physical force or violence against any

person.” While the court did not expressly tell the jury to disregard

Detective Demeester’s legal definitions, the court’s instructions,

considered together, amounted to such a charge.

     Further, Wynn’s argument fails on the second prong of plain-

error review.   We have held that, “[w]here the objection to the

prejudicial matter is sustained, the court has no duty to rebuke

counsel or give curative instructions unless specifically requested by

the defendant.” Stephens v. State, 307 Ga. 731, 734 (1) (a) (838 SE2d

275) (2020). Accordingly, the alleged error was not “clear or obvious

under current law.” Simmons v. State, 299 Ga. 370, 374 (788 SE2d

494) (2016) (citation and punctuation omitted). This enumeration of

                                 26
error therefore fails.

     5.    Wynn challenges a portion of the trial court’s self-defense

jury charge regarding the use of excessive force. In relevant part,

the court charged the jury as follows:

     A person is justified in using force against another person
     when and to the extent that he reasonably believes that
     such force is necessary to defend himself against the
     other’s imminent use of unlawful force. A person is
     justified in using force that is intended or likely to cause
     death or great bodily harm only if that person believes
     that such force is necessary to prevent death or great
     bodily injury to himself or to prevent the commission of a
     forcible felony. . . .

     [A] person is not justified in using force if that person
     initially provokes the use of force against himself with the
     intent to use such force as an excuse to inflict bodily harm
     upon the assailant; is attempting to commit, or is
     committing, aggravated assault; or was the aggressor. . . .

     [T]he use of excessive or unlawful force while acting in
     self-defense is not justifiable, and the defendant’s conduct
     in this case would not be justified if you find that the force
     exceeded that which the defendant reasonably believed
     was necessary to defend against the victim’s use of
     unlawful force, if any. . . .

     When the force used exceeds that necessary for self-defense,
     the law considers the defender to be the aggressor. Self-
     defense is a lawful act, but if excessive force is used, the act
     becomes unlawful.

                                   27
(Emphasis supplied.) On appeal, Wynn argues that the court erred

in including the italicized language in its jury charge.           Wynn

objected to this language at the charge conference and again after

the court charged the jury, preserving the issue for ordinary review

on appeal. “When determining whether a charge is erroneous, we

look to the charges given as a whole.” Grimes v. State, 296 Ga. 337,

343 (1) (b) (766 SE2d 72) (2014).

     Here, we conclude that the trial court did not err in giving the

self-defense jury charge. We have held that, because “[a] homicide

is not justified if the force used by the defendant exceeds that which

a reasonable person would believe was necessary to defend against

the victim’s unlawful act,” a defendant who “use[s] excessive force

. . . in response to the victim[’s use of force]” is not justified. Nelson

v. State, 283 Ga. 119, 120 (1) (657 SE2d 201) (2008). The self-defense

charge here adequately captured this principle of law. Although the

challenged portion of the jury charge failed to specify that only force

exceeding “that which a reasonable person would believe was


                                    28
necessary” would make a person the aggressor, id., the portion of the

charge immediately preceding the challenged portion included this

language.    Specifically, the court stated that “the defendant’s

conduct in this case would not be justified if you find that the force

exceeded that which the defendant reasonably believed was

necessary to defend against the victim’s use of unlawful force.”

(Emphasis supplied.)    Thus, the instruction, when viewed as a

whole, was proper. See Hill v. State, 290 Ga. 493, 497-498 (5) (722

SE2d 708) (2012) (rejecting a challenge to a portion of a self-defense

charge providing that, “[w]here the force used exceeds that

necessary for defense of the person, the law will consider the

defender the aggressor,” because the charge as a whole encompassed

the “reasonable belief” standard).

     Wynn raises two arguments as to why the excessive-force

charge was erroneous, but neither is persuasive. First, Wynn argues

that the instruction required the jury to find him guilty of the

charged offenses if it found that he used excessive force at any point

during the incident.    However, this argument misconstrues the

                                 29
excessive-force charge, which did not instruct the jury to find Wynn

guilty of a charged offense if it found that he used excessive force but

rather to reject Wynn’s justification defense if the jury found that

the force he used was unreasonable and excessive.

     Second, Wynn argues that the charge would have prevented

the jury from acquitting him “even if it found that Wynn only used

excessive force at the beginning of the combat but later used

reasonable, justifiable force when he ultimately killed Ware.” This

argument, too, is misguided, based on the record evidence. The only

evidence as to the sequence of events leading to Ware’s death came

from Wynn’s testimony. Wynn claimed that Ware was the initial

aggressor, that Ware was going to kill him, and that he responded

by strangling Ware to unconsciousness and then tying Ware’s neck

and hands. On these facts, there was no basis for finding that Wynn

initially responded with unreasonable force but later used

reasonable force to kill Ware. As described in Division 3 above,

Wynn’s description of his own conduct was inconsistent with a

finding that he used force without an intent to kill Ware. Thus, if

                                  30
the jury credited Wynn’s claim that Ware was the initial aggressor,

it could have found only that Wynn reasonably or unreasonably

responded with deadly force. There was no room for the jury to find

that    Wynn    initially   responded   to   Ware’s   aggression   with

unreasonable force and later used reasonable force to kill him.

Accordingly, this enumeration of error lacks merit.

       6.   Finally, Wynn argues that he is entitled to a new trial due

to the cumulative prejudicial impact of the trial court’s errors. See

State v. Lane, 308 Ga. 10, 14 (1) (838 SE2d 808) (2020) (holding that

“Georgia courts considering whether a criminal defendant is entitled

to a new trial should consider collectively the prejudicial effect of

trial court errors”). A cumulative error analysis, however, requires

an appellant to show that “at least two errors were committed in the

course of the trial.” Flood v. State, 311 Ga. 800, 808 (2) (d) (860 SE2d

731) (2021) (citation and punctuation omitted). Here, there is no

basis for evaluating the cumulative effect of errors because we have

identified only one error and rejected Wynn’s other claims. See id.

at 808-809 (2) (d).

                                   31
     Judgment affirmed. All the Justices concur, except Warren, J.,

who concurs in judgment only as to Division 4.




                                32